DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Amendment

	Applicant’s amendment to the claims, filed on 02/16/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	Applicant’s arguments, see pg. 5, with respect to the rejection of claim(s) 20 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered but are not persuasive.  Applicant’s argument that “the wafer in line 6 is referring back to the wafer MPEP 2145.I  The rejection has been maintained.

	Applicant’s arguments, see pp. 5 - 9,  with respect to the rejection of claim(s) 1 – 4, 6 – 12, 14 – 17 and 19 - 20 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	

Claims 1 - 20 are pending in the instant application.
Claims 5, 13 and 18 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “configured to acts as” in line 2. The limitation is objected to as the subject/verb agreement is believed to be incorrect.  The limitation is interpreted as the "configured to act as".  
Appropriate correction is required.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites the limitation “the wafer” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a wafer in independent base claim 20.  Independent base claim 20 discloses a round wafer in line 2.
The limitation is interpreted as “the round wafer”.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 4, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. No. 2009060514 A1; hereinafter Suzuki) in view of Chou et al. (US Pub. No. 2014/0139259 A1; hereinafter Chou) further in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) and further in view of Kano (US Pat. No. 5,912,502; hereinafter Kano).

Regarding claim 1, Suzuki teaches, (Figs. 12 - 18; ¶¶ [0001] – [0019] and [0050] – [0066]; not all figures reproduced below), for example, a semiconductor wafer device (“a semiconductor device that obtains a plurality of types of chips from a single wafer”; ¶ [0001]), comprising: 
a wafer (10; ¶ [0051]) with a large surface area (10a, 10b, 10c; ¶ [0053]);
a plurality of large devices (chip C; ¶ [0051]) manufactured on the wafer (10); and 
a plurality of small devices (chip A, chip B; ¶ [0051]) manufactured on the wafer (10); and
wherein the plurality of small devices (chip A, chip B) act as fill in elements for the wafer (10), as the plurality of large devices (chip C) do not efficiently fill (see Figs. 12 - 13) in the large surface area (10a, 10b, 10c) of the wafer (10); wherein the plurality of large devices (chip C) are cut (diamond cut; ¶ [0056]) and ejected first (“After this first dicing step, all the individual chips C are pushed up by the pins 4”… “At this time, individual chips A and B are not singulated”; ¶ [0056]) from the semiconductor wafer device (¶ [0001]) and the plurality of small devices (chip A, chip B) are cut (dicing; ¶¶ [0059], [0060]) and ejected second (“After this second dicing step, all the individual chips B are pushed up by the pins 4 and picked up by the air tweezers 5”; ¶ [0059], “After this third dicing step, all the individual chips A are pushed up with the pins 4”; ¶ [0060]) from the wafer device (¶ [0001]).

    PNG
    media_image1.png
    787
    610
    media_image1.png
    Greyscale

FIG. 12 of SUZUKI

    PNG
    media_image2.png
    753
    644
    media_image2.png
    Greyscale

FIG. 13 of SUZUKI
Suzuki however does not explicitly teach; the plurality of large devices comprise strap or interposer device configured to attach to a radio frequency identification (RFID) tag; laser cut.
Chou however in a similar field of endeavor teaches, (Figs. 1 – 4; ¶¶ [0001] – [0031]; not all figures reproduced below), for example, the plurality of large devices configured to attach (“the connecting contacts A and B of the open-circuit test circuit 28 in the RFID transponder device 20 are first respectively contacted with the connecting contacts 14 and 14' on the interposer 10.”; ¶ [0028]) to a RFID tag (20, “the RFID transponder device 20”; ¶ [0020] 󠇆󠇆 “The passive transponder device may be a radio-frequency identification (RFID) tag”; ¶ [0008]).  

    PNG
    media_image3.png
    573
    801
    media_image3.png
    Greyscale

FIG. 1 of CHOU
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the plurality of large devices as disclosed by Suzuki by substituting the plurality of large devices as disclosed by Chou as one of ordinary skill would recognize that a wafer using a cheap RFID tag stacked on the wafer can provide connection to the wafer (¶ [0030]; Chou) with minimal connecting contacts to allow for external connections from the wafer through the RFID tag (¶ [0030]; Chou); 
	Suzuki in view of Chou however does not explicitly teach; the device comprises a strap or interposer device configured to attach to radio frequency identification (RFID) tag; and the plurality of large devices are laser cut and ejected first from the wafer.
Smith however in a similar field of endeavor teaches, (Figs. 1A – 1B; ¶¶ [0001] – [0018]; not all figures reproduced below), for example, the device (CHIP, “only two connections are required to the chip”; ¶ [0041]; see Fig. 7 annotated by Examiner) comprises a strap (“the assembly on the interposer 140 is sometimes known as a "strap."”; ¶ [0008]) or interposer device (140; ¶ [0008]) configured to attach (“In the two-step process, a die 120 is attached to an interposer (or carrier) 140.”; ¶ [0008]) to radio frequency identification (RFID) tag (120,150, 152, “Referring to FIG. 1A, conventional RFID tags are formed by a process that includes dicing a wafer manufactured by conventional wafer-based processes into a plurality of die. A die is then placed onto an antenna or inductor carrier (which may contain an antenna, inductor coil or other conducting feature) in a chip-to-antenna attach process.”; ¶ [0007] 󠇆 󠇆 “Electrical paths 130 and 132 from the die 120 to relatively larger and/or more widely distributed areas (e.g., 134 or 136) for attaching ends of the antenna are present in certain locations on the interposer 140. This assembly may then be attached, as shown in FIG. 1B to a support film 150 containing inductor/antenna 152.”; ¶ [0008]).

    PNG
    media_image4.png
    760
    757
    media_image4.png
    Greyscale

FIG. 1B of SMITH
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the connection of the RFID tag to the chip as disclosed by Suzuki in view of Chou by substituting the connection of the RFID tag to the chip as disclosed by Smith as one of ordinary skill would recognize that this carrier-based process may also have advantages for flip-chip or bump bonding approaches, where it may be more expensive or disadvantageous to implement the required stubs, bumps or other interconnect elements onto the larger inductor/carrier substrate by conventional means (e.g., wire bonding) (¶ [0010]; Smith); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.   


Kano however in a similar field of endeavor teaches, (Figs. 3 – 4; cols. 1 – 2, col. 3 lines 1 – 35, 42 - 46 and 54 – 67, col. 4, col. 5 lines 1 - 24, col. 6 lines 9 – 44; not all figures reproduced below), for example, the plurality of large devices (13; col. 4 lines 26 - 27) are laser cut (“However, when the wafer is cut out into individual chips, if the pitch of the lands is small, it becomes difficult to form a dicing line, because a cutting margin for the dicing (for example, the thickness of a blade of the dicing saw plus a deviation margin, or a diameter of a laser beam in the case of a laser beam cutting)”; col, 1 lines 59 - 62).
It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 13 is directed to a device, the method of cutting and ejecting the plurality of large devices and the plurality of small devices is not germane to the issue of patentability of the device itself. Therefore, the limitation of are laser cut and ejected" stated in claim 13 has not been given any patentable weight. MPEP 2113 [R-1].


    PNG
    media_image5.png
    987
    858
    media_image5.png
    Greyscale

FIG. 3 of KANO
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of cutting  the plurality of large devices and the plurality of small devices as disclosed by Suzuki in view of Chou further in view of Smith by substituting the method of cutting  the plurality of large devices and the plurality of small devices as disclosed by Kano as one of ordinary skill would recognize that laser cutting is an known in the wafer singulating art as an alternative to mechanical cutting ((col, 1 lines 59 – 62) - Kano); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) see MPEP 2144.06 ¶ II.

Regarding claim 2, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1. Suzuki further teaches, wherein the wafer (10) is round in shape (see Fig. 12).

Regarding claim 3, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1. Suzuki further teaches, wherein the wafer (10) has a low cost per unit area (“In arranging the chips A, B, C of different planar sizes as described above, considering the number of acquisitions of the respective chips A, B, C, the larger the planar size is, the more the chips A, B, C are arranged on the center side.”; ¶ [0052]; It is inherent that an increase in the number of chips in the center or useable portion of the wafer, the lower the cost as less wafer waste is created).

Regarding claim 4, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1.  Suzuki further teaches, wherein the wafer (10) functions. 
Suzuki in view of Chou further in view of Smith and further in view of Kano however does not explicitly teach; the wafer functions as a strap or interposer.
Chou however in a similar field of endeavor teaches, (Figs. 1 – 4; ¶¶ [0001] – [0031]; not all figures reproduced below), for example, the wafer (10; ¶ [0018]) functions as an interposer (interposer, ¶ [0018]).



Regarding claim 9, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1. Suzuki further teaches, wherein each of the plurality of small devices (chip A, chip B) comprises a chip device (¶ [0051]).

Regarding claim 10, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1 and further as applied in claim 9. Suzuki further teaches, wherein a surface area of each of the plurality of small devices (chip A, chip B).
Suzuki in view of Chou further in view of Smith however does not explicitly teach; a surface area is less than 4 mm2. 
not all figures reproduced below), for example, a surface area of each of the plurality of small devices (12, 14; col. 3 lines 59 - 60) is less than 4 mm2 (col. 5 lines 2 - 5).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the size of the plurality of small devices as disclosed by Suzuki in view of Chou further in view of Smith and further in view of Kano by substituting the size of the plurality of small devices as disclosed by Kano as one of ordinary skill would recognize that it would have been an obvious matter of design choice to choose a size less than 4 mm2 as disclosed by Kano, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 11, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1 and claim 9 and Suzuki in view of Chou further in view of Smith and further in view of Kano teaches every limitation as applied in claim 10. Smith further teaches, wherein the chip device (chip) attaches (“only two connections are required to the chip, but they are placed at points in 65, “antenna structure”; ¶ [0020]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. No. 2009060514 A1; hereinafter Suzuki) in view of Chou et al. (US Pub. No. 2014/0139259 A1; hereinafter Chou) further in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) and further in view of Kano (US Pat. No. 5,912,502; hereinafter Kano) and further in view of Nakasugi et al. (US Pat. No. 5,933,211; hereinafter Nakasugi).

Regarding claim 6, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches every limitation as applied in claim 1. Suzuki further teaches, wherein a surface area of each of the plurality of large devices (chip C).
Suzuki in view of Chou further in view of Smith and further in view of Kano however does not explicitly teach; a surface area of each of the plurality of large devices is greater than 4 mm2. 
Nakasugi however in a similar field of endeavor teaches, (Fig. 15; cols. 1 – 4, col. 5 lines 1- 48, col. 6 lines 17 - 18 and 63 - 64, col. 8 lines 29 - 67, col. 12 lines 10 – 47, col. 18 lines 15 - 32), for example, a surface area of the plurality of large devices (25; col. 8 line 39) is greater than 4 mm2 (10 mm square; col. 8 line 39). 

    PNG
    media_image6.png
    577
    776
    media_image6.png
    Greyscale

FIG. 15 of NAKASUGI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface area of each of the plurality of large devices as disclosed by Suzuki in view of Chou further in view of Smith and further in view of Kano by substituting the surface area of each of the plurality of devices as disclosed by Nakasugi as one of ordinary skill would recognize that it would have been an obvious matter of design choice to choose a size greater than 4 mm2 as disclosed by Nakasugi, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 8, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches every limitation as applied in claim 1 and Suzuki in view of Chou further in view of Smith and further in view of Kano and further in view of Nakasugi configured to act as a bridge (“Because the pads 134 and 136 (together with the paths 130 and 132 and the die 120) connect the ends of the antenna 152, the assembly on the interposer 140 is sometimes known as a "strap."”; ¶ [0008]) from a center to an outside (shown in Fig. 7) of an antenna coil (152; ¶ [0008]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. No. 2009060514 A1; hereinafter Suzuki) in view of Chou et al. (US Pub. No. 2014/0139259 A1; hereinafter Chou) further in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) and further in view of Kano (US Pat. No. 5,912,502; hereinafter Kano) and further in view of Nakasugi et al. (US Pat. No. 5,933,211; hereinafter Nakasugi) and further in view of Ogata et al. (US Pub. No. 2010/0051701 A1; hereinafter Ogata).

Regarding claim 7, Suzuki in view of Chou further in view of Smith teaches every limitation as applied in claim 1 and Suzuki in view of Chou further in view of Smith and further in view of Kano and further in view of Nakasugi teaches every limitation as applied in claim 6. Smith further teaches, wherein the strap or interposer device (140) is configured to attach (“In the two-step process, a die 120 is attached to an interposer (or carrier) 140.”; ¶ [0008]) to a frequency tag (120,150, 152, “Referring to FIG. 1A, conventional RFID tags are formed by a process that includes dicing a wafer 
Suzuki in view of Chou further in view of Smith and further in view of Kano and further in view of Nakasugi however does not explicitly teach; a high frequency tag.
Ogata however in a similar field of endeavor teaches, (Figs. 1 – 6; ¶¶ [0001] – [0031], [0035] – [0083] and [0087]; not all figures reproduced below), for example, a high (“Although a foil with a thickness from about 12 μm to about 35 μm is used for a 13.56-MHzband, a foil about 10 to 15 μm thick can be used for a UHF band or a microwave band.”; ¶ [0052]) frequency tag (1; ¶¶ [0036], [0042] 󠇆󠇆 “Noncontact IC tag labels are a medium that is also termed a radio-frequency identification (RFID) tag or a noncontact data carrier”; ¶ [0003]).

    PNG
    media_image7.png
    778
    566
    media_image7.png
    Greyscale

FIG. 1 of OGATA
.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. No. 2009060514 A1; hereinafter Suzuki) in view of Chou et al. (US Pub. No. 2014/0139259 A1; hereinafter Chou) further in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) and further in view of Kano (US Pat. No. 5,912,502; hereinafter Kano) and further in view of Waeckerle et al. (US Pub. No. 2002/0050059 A1; hereinafter Waeckerle).

Regarding claim 12, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1. Suzuki further teaches, wherein the plurality of small devices (chip A, chip B) and the plurality of large devices (chip C) are ejected (¶¶ [0057], [0059], [0061]) from the semiconductor wafer device (¶ [0001]) at different times, as the plurality of small devices (chip A, chip B) and the plurality of large devices (chip C).

Waeckerle however in a similar field of endeavor teaches, (Figs. 1 – 2; ¶¶ [0001] – [0026]; not all figures reproduced below), for example, the plurality of devices (108; ¶ [0022]) are supplied to further processing equipment (¶ [0023]) for different processes (additional processing by means of known devices belonging to flip-chip technology or else die bonding technology or SMD technology; ¶ [0025]).
The combination of Suzuki in view of Chou further in view of Smith and further in view of Kano and further in view of Waeckerle teaches, as the plurality of small devices (chip A, chip B – Suzuki; 108 – Waeckerle) and the plurality of large devices (chip C – Suzuki; 108 – Waeckerle) used in different processes (¶¶ [0023], [0025] – Waeckerle).

    PNG
    media_image8.png
    467
    853
    media_image8.png
    Greyscale

FIG. 1 of WAECKERLE
It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 12 is directed to a device, the method of ejecting the plurality of small devices and the plurality of large devices is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…are ejected ... at different times" stated in claim 12 has not been given any patentable weight. MPEP 2113 [R-1].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the processing of the respective plurality of small chip devices and plurality of large chip devices as disclosed by Suzuki in view of Chou further in view of Smith and further in view of Kano by substituting the processing of the respective plurality of small chip devices and plurality of large chip devices as disclosed by Waeckerle as one of ordinary skill would recognize that chips once removed from the wafer will require additional processing to complete the design functionality or prepare for packaging (Waeckerle - ¶ [0025]); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. No. 2009060514 A1; hereinafter Suzuki) in view of Chou et al. (US Pub. No. 2014/0139259 A1; hereinafter Chou) further in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) and further in view of Kano (US Pat. No. 5,912,502; hereinafter Kano) and further in view of Dahilig et al. (US Pub. No. 2011/0147899 A1; hereinafter Dahilig).

Regarding claim 14, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1. Suzuki further teaches, the semiconductor wafer (¶ [0001]).  Chou further teaches, (¶ [0019]), for example, the interposer 10 may be used in a chip-stack device, such as the stacked FPGA. The interposer 10 may also include through-silicon visa (TSVs), but is not limited thereto.
Suzuki in view of Chou further in view of Smith and further in view of Kano however does not explicitly teach; the semiconductor wafer device further comprising a 3-D stack of devices.
Dahilig however in a similar field of endeavor teaches, (Figs. 1 – 8; ¶¶ [0001] – [0017], [0026] – [0070] and [0133] – [0139]; not all figures reproduced below), for example, the semiconductor wafer device (108; ¶ [0035]) further comprising a 3-D stack (¶ [0036]) of devices (104, 106; ¶ [0035]).

    PNG
    media_image9.png
    590
    878
    media_image9.png
    Greyscale

FIG. 1 of DAHILIG
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of the devices of the semiconductor wafer as disclosed by Suzuki in view of Chou further in view of Smith 

Regarding claim 15, Suzuki in view of Chou further in view of Smith and further in view of Kano teaches, every limitation as applied in claim 1 and Suzuki in view of Chou further in view of Smith and further in view of Kano and further in view of Dahilig teaches every limitation as applied in claim 14.  Dahilig further teaches, wherein a top device (106; ¶ [0035]) of the 3-D stack (¶ [0036]) of devices (104, 106) comprises a digital processor (digital signal processor; ¶ [0035]) and a bottom device (104; ¶ [0035]) of the 3-D stack (¶ [0036]) of devices (104, 106) comprises a sensor (optical sensor; ¶ [0035]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. WO 2009060514 A1; hereinafter Suzuki) in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) further in view of Varela et al. (US PG Pub. 2011/0147897 A1; hereinafter Varela) and further in view of Kano (US Pat. 5,912,502; hereinafter Kano).

Regarding claim 16, Suzuki teaches, (Figs. 12 - 18; ¶¶ [0001] – [0019] and [0050] – [0066]; not all figures reproduced below), for example, a semiconductor wafer device (“a semiconductor device that obtains a plurality of types of chips from a single wafer”; ¶ [0001]), comprising: 
a round (see Fig. 12) wafer (10; ¶ [0051]) with a large surface area (10a, 10b, 10c; ¶ [0053]) and a low cost per unit area (“In arranging the chips A, B, C of different planar sizes as described above, considering the number of acquisitions of the respective chips A, B, C, the larger the planar size is, the more the chips A, B, C are arranged on the center side.”; ¶ [0052]; It is inherent that an increase in the number of chips in the center or useable portion of the wafer, the lower the cost as less wafer waste is created); 
a plurality of devices (chip C; ¶ [0051]) manufactured on the round wafer (10); and 
a plurality of chip devices (chip A, chip B; ¶ [0051]) manufactured on the round wafer (10); and
wherein the plurality of chip devices (chip A, chip B) act as fill in elements for the round wafer (10), as the plurality of devices (chip C) do not efficiently fill (see Figs. 12 - 13) in the large surface area (10a, 10b, 10c) the round wafer (10); and
wherein the plurality of chip devices (chip A, chip B) and the plurality of (chip C) devices are cut (diamond cut; ¶ [0056]) and ejected (¶¶ [0057], [0059], [0061])  from the round wafer (10) at different times (“After this first dicing step, all the individual chips C are pushed up by the pins 4”… “At this time, individual chips A and B are not 
Suzuki however does not explicitly teach; a plurality of interposer devices; each of the plurality of chip devices having a surface area that is less than 4 mm2; the chip devices and the interposer devices are laser cut. 
Smith however in a similar field of endeavor teaches, (Figs. 1A – 1B; ¶¶ [0001] – [0018]; not all figures reproduced below), for example, a plurality (“… conventional RFID tags are formed by a process that includes dicing a wafer manufactured by conventional wafer-based processes into a plurality of die.”; ¶ [0007]) of interposer devices (140; ¶ [0008]). 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the function of the plurality of devices as disclosed by Suzuki by substituting the function of the plurality of interposer devices as disclosed by Smith as one of ordinary skill would recognize that an interposer is used in the conventional manufacturing of radio frequency identification (RFID) tags to provide connectivity to antenna circuitry (¶ [0008]; Smith); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Suzuki in view of Smith however does not explicitly teach; each of the plurality of chip devices having a surface area that is less than 4 mm2; the chip devices and the interposer devices are laser cut. 
the plurality of chip devices (D, “the individual die can then be encapsulated into suitable chip packaging”; ¶ [0002] <com “228 die per wafer (DPW)”; ¶ [0017]) having a surface area that is less than 4 mm2 (“the die size is about 0.130 mm2”; ¶ [0017]).

    PNG
    media_image10.png
    844
    651
    media_image10.png
    Greyscale

FIG. 1a of VARELA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the size of each of the plurality of chip devices as disclosed by Suzuki in view of Smith by substituting the size of each of the plurality of chip devices as disclosed by Varela as one of ordinary skill would recognize that typically, a number of identical electronic devices are formed on a single wafer, ranging from tens to hundreds to even thousands of devices per wafer, depending on the size of 
Suzuki in view of Smith further in view of Varela however does not explicitly teach; the chip devices and the interposer devices are laser cut. 
Kano however in a similar field of endeavor teaches, (Figs. 3 – 4; cols. 1 – 2, col. 3 lines 1 – 35, 42 - 46 and 54 – 67, col. 4, col. 5 lines 1 - 24, col. 6 lines 9 – 44; not all figures reproduced below), for example, the plurality of chip devices (12, 14; col. 4 lines 26 - 27) are laser cut (“However, when the wafer is cut out into individual chips, if the pitch of the lands is small, it becomes difficult to form a dicing line, because a cutting margin for the dicing (for example, the thickness of a blade of the dicing saw plus a deviation margin, or a diameter of a laser beam in the case of a laser beam cutting)”; col, 1 lines 59 - 62) and the plurality of devices (13; col. 4 lines 26 - 27) are laser cut (col, 1 lines 59 - 62).
It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 16 is directed to a device, the method of cutting and ejecting the plurality of interposer devices and the plurality of chip devices is not germane to the 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of cutting  the plurality of interposer devices and the plurality of chip devices as disclosed by Suzuki in view of Smith further in view of Varela by substituting the method of cutting  the plurality of large devices and the plurality of small devices as disclosed by Kano as one of ordinary skill would recognize that laser cutting is an known in the wafer singulating art as an alternative to mechanical cutting ((col, 1 lines 59 – 62) - Kano); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) see MPEP 2144.06 ¶ II.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. WO 2009060514 A1; hereinafter Suzuki) in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) further in view of Varela et al. (US PG Pub. 2011/0147897 A1; hereinafter Varela) and further in view of Kano (US Pat. 5,912,502; hereinafter Kano) and further in view of Nakasugi et al. (US Pat. 5,933,211; hereinafter Nakasugi).

Regarding claim 17, Suzuki in view of Smith further in view of Varela and further in view of Kano teaches every limitation as applied in claim 16. Suzuki further teaches, wherein a size of the plurality of large devices (chip C).
Suzuki in view of Smith further in view of Varela and further in view of Kano however does not explicitly teach; a surface area of each of the plurality of large devices are greater than 4 mm2. 
Nakasugi however in a similar field of endeavor teaches, (Fig. 15; cols. 1 – 4, col. 5 lines 1- 48, col. 6 lines 17 - 18 and 63 - 64, col. 8 lines 29 - 67, col. 12 lines 10 – 47, col. 18 lines 15 - 32), for example, a surface area of each of the plurality of large devices (25; col. 8 line 39) are greater than 4 mm2 (10 mm square; col. 8 line 39). 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the surface area of each of the plurality of large devices as disclosed by Suzuki in view of Smith further in view of Varela and further in view of Kano by substituting the surface area of each of the plurality of devices as disclosed by Nakasugi as one of ordinary skill would recognize that it would have been an obvious matter of design choice to choose a size greater than 4 mm2 as disclosed by Nakasugi, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. WO 2009060514 A1; hereinafter Suzuki) in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) further in view of Varela et al. (US PG Pub. 2011/0147897 A1; hereinafter Varela) and further in view of Kano (US Pat. 5,912,502; hereinafter Kano) and further in view of Dahilig et al. (US PG Pub. 2011/0147899 A1; hereinafter Dahilig) as evidenced by Raaijmakers et al. (US Pat. 6,228,229 B1; hereinafter Raaijmakers).

Regarding claim 19, Suzuki in view of Smith further in view of Varela and further in view of Kano teaches every limitation as applied in claim 16. Suzuki further teaches, the semiconductor wafer (¶ [0001]), the round wafer (10).
Suzuki in view of Smith further in view of Varela and further in view of Kano however does not explicitly teach; the semiconductor wafer device further comprising a 3-D stack of devices manufactured on the round wafer comprising a top device and a bottom device, wherein the top device of the a 3-D stack of devices comprises a digital processor and the bottom device a 3-D stack of devices comprises a high density coil.
Dahilig however in a similar field of endeavor teaches, (Figs. 1 – 8; ¶¶ [0001] – [0017], [0026] – [0070] and [0133] – [0139]; not all figures reproduced below), for example, the semiconductor wafer device (108; ¶ [0035]) further comprising a 3-D stack (¶ [0036]) of devices (104, 106; ¶ [0035]) comprising a top device (106; ¶ [0035]) and a bottom device (104; ¶ [0035]), wherein the top device (106) of the a 3-D stack of devices comprises a digital processor (digital signal processor; ¶ [0035]) and the bottom device (106) of the 3-D stack (¶ [0036]) of devices (104, 106) comprises a high density coil (radio frequency (RF) device; ¶ [0035] as evidenced by Raaijmakers col. 10 lines 34 - 35) . 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of the devices of the semiconductor wafer as disclosed by Suzuki in view of Smith further in view of Varela and further in view of Kano by adding the 3-D stack of devices as disclosed by Dahilig as evidenced by Raaijmakers as one of ordinary skill would recognize semiconductor devices cover a wide range of semiconductor chip and integrated circuit package configurations involving various types, sizes, dimensions, and electrical contact techniques, and the kind of chip or package configuration and can be employed should by the design specifications of the integrated circuit package system. (Dahilig - ¶ [0037]); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WIPO Pub. WO 2009060514 A1; hereinafter Suzuki) in view of Smith et al. (US Pub. No. 2009/0095818 A1; hereinafter Smith) further in view of Dahilig et al. (US PG Pub. 2011/0147899 A1; hereinafter Dahilig) as evidenced by Send et al. (US PG Pub. 2018/0329024 A1; hereinafter Send).

Regarding claim 20, Suzuki teaches, (Figs. 12 - 18; ¶¶ [0001] – [0019] and [0050] – [0066]; not all figures reproduced below), for example, a semiconductor wafer device (“a semiconductor device that obtains a plurality of types of chips from a single wafer”; ¶ [0001]), comprising: 
a round (see Fig. 12) wafer (10; ¶ [0051]) with a large surface area (10a, 10b, 10c; ¶ [0053]);
a plurality of devices (chip C; ¶ [0051]) and a plurality of chip devices (chip A, chip B; ¶ [0051]) manufactured on the round wafer (10); and
wherein the plurality of chip devices (chip A, chip B) act as fill in elements for the round wafer (10), as the plurality of devices (chip C) do not efficiently fill (see Figs. 12 - 13) in the large surface area (10a, 10b, 10c) of the round wafer (10) and the plurality of large devices (chip C) are cut (diamond cut; ¶ [0056]) and ejected first (“After this first dicing step, all the individual chips C are pushed up by the pins 4”… “At this time, individual chips A and B are not singulated”; ¶ [0056]) from the round wafer device (10).
Suzuki however does not explicitly teach; a plurality of interposer devices and the plurality of interposer devices are laser cut; and a 3-D stack of devices manufactured on the round wafer comprising a top device and a bottom device, wherein the top device of the a 3-D stack of devices comprises a digital processor and the bottom device a 3-D stack of devices comprises a high density coil.
Smith however in a similar field of endeavor teaches, (Figs. 1A – 1B; ¶¶ [0001] – [0018]; not all figures reproduced below), for example, a plurality (“… conventional RFID tags are formed by a process that includes dicing a wafer manufactured by interposer devices (140; ¶ [0008]). 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the function of the plurality of devices as disclosed by Suzuki by substituting the function of the plurality of interposer devices as disclosed by Smith as one of ordinary skill would recognize that an interposer is used in the conventional manufacturing of radio frequency identification (RFID) tags to provide connectivity to antenna circuitry (¶ [0008]; Smith); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Suzuki in view of Smith however does not explicitly teach; the plurality of interposer devices are laser cut; and a 3-D stack of devices manufactured on the round wafer comprising a top device and a bottom device, wherein the top device of the a 3-D stack of devices comprises a digital processor and the bottom device a 3-D stack of devices comprises a high density coil.
Dahilig however in a similar field of endeavor teaches, (Figs. 1 – 8; ¶¶ [0001] – [0017], [0026] – [0070] and [0133] – [0139]; not all figures reproduced below), for example, a 3-D stack (¶ [0036]) of devices (104, 106; ¶ [0035]) comprising a top device (106; ¶ [0035]) and a bottom device (104; ¶ [0035]), wherein the top device (106) of the a 3-D stack of devices comprises a digital processor (digital signal processor; ¶ [0035]) and the bottom device (106) of the 3-D stack (¶ [0036]) of devices (104, 106) comprises a photovoltaic device (optical sensor device; ¶ [0035] as 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the configuration of the devices of the semiconductor wafer as disclosed by Suzuki in view of Smith by adding the 3-D stack of devices as disclosed by Dahilig as evidenced by Send as one of ordinary skill would recognize semiconductor devices cover a wide range of semiconductor chip and integrated circuit package configurations involving various types, sizes, dimensions, and electrical contact techniques, and the kind of chip or package configuration and can be employed should by the design specifications of the integrated circuit package system. (Dahilig - ¶ [0037]); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Suzuki in view of Smith further in view of Dahilig however does not explicitly teach; the plurality of interposer devices are laser cut.
Kano however in a similar field of endeavor teaches, (Figs. 3 – 4; cols. 1 – 2, col. 3 lines 1 – 35, 42 - 46 and 54 – 67, col. 4, col. 5 lines 1 - 24, col. 6 lines 9 – 44; not all figures reproduced below), for example, the plurality of devices (13; col. 4 lines 26 - 27) are laser cut (“However, when the wafer is cut out into individual chips, if the pitch of the lands is small, it becomes difficult to form a dicing line, because a cutting margin for the dicing (for example, the thickness of a blade of the dicing saw plus a deviation margin, or a diameter of a laser beam in the case of a laser beam cutting)”; col, 1 lines 59 - 62).
It should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 16 is directed to a device, the method of cutting and ejecting the plurality of interposer devices and the plurality of chip devices is not germane to the issue of patentability of the device itself. Therefore, the limitation of are laser cut and ejected" stated in claim 16 has not been given any patentable weight. MPEP 2113 [R-1].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of cutting  the plurality of interposer devices and the plurality of chip devices as disclosed by Suzuki in view of Smith further in view of Dahilig by substituting the method of cutting  the plurality of large devices and the plurality of small devices as disclosed by Kano as one of ordinary skill would recognize that laser cutting is an known in the wafer singulating art as an alternative to 
Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) see MPEP 2144.06 ¶ II.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818